Citation Nr: 1112334	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-31 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating in excess of 40 percent for degenerative disc disease of the lumbar spine, with radicular pain or sciatica of the lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to October 1962.  He was enlisted in the Army National Guard and the Air National Guard from 1955 through 1990.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of a Department of Veteran's Affairs (VA) Regional Office (RO) in Jackson, Mississippi.
 
The Veteran appeared before the undersigned Acting Veterans Law Judge at a Travel Board hearing in May 2010.  A transcript of which is of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim for an increased rating for degenerative disc disease of the lumbar spine, with radicular pain or sciatica of the lower extremities, the record reflects that the last VA orthopedic and neurological examinations were conducted in August 2008.  During the Veteran's March 2010 hearing, he indicated that his lumbar spine disability has worsened since his last VA examinations.  Given the contention that the Veteran's back has gotten worse since the last examinations, he must be reexamined to assess the current severity of his low back disability.  See e.g., Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Provide a VA examination to determine the current extent of the orthopedic and neurological impairment resulting from the Veteran's service-connected degenerative disc disease of the lumbar spine, with radicular pain or sciatica of the lower extremities.  The claims files must be made available to and reviewed by the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated special diagnostic tests that are deemed necessary for an accurate assessment must be conducted.  Any further studies deemed relevant by the examiner must also be conducted.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings.  As to all information requested below, a complete rationale for all opinions must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted and a supporting rationale must be provided.

The examiner must conduct range of motion studies on the lumbosacral spine, to specifically include forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The examiner must note if there is ankylosis of the entire thoracolumbar spine, or whether the entire spine is fixed in flexion or extension.  The examiner must record the range of motion observed on clinical evaluation, in terms of degrees, and if there is clinical evidence of pain on motion, the examiner must indicate the degree of motion at which such pain begins.  Then, after reviewing the Veteran's complaints and medical history, the examiner must render an opinion, based upon his or her best medical judgment, as to the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, etc.  The examiner must also provide an opinion on whether there are any neurological manifestations caused only by the low back disability.  

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

Department of Veterans Affairs


